Citation Nr: 0949052	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision that, in 
pertinent part, denied service connection for hepatitis C; 
and denied a compensable disability rating for service-
connected hearing loss of the left ear.  The Veteran timely 
appealed.

In June 2007, the Veteran withdrew his prior request for a 
Board hearing, in writing.

In April 2008, the Veteran testified during a hearing before 
RO personnel.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Audiometric testing in August 2003, October 2005, and in May 
2008 has revealed, at worst, Level I hearing acuity in the 
left ear and assigned Level I hearing acuity in the right 
ear.





CONCLUSION OF LAW

The criteria for an increased compensable evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through September 2005 and May 2008 letters, the RO 
notified the Veteran of elements of an increased rating claim 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.  

In a June 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim decided 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.

Under the applicable criteria for hearing impairment, ratings 
for hearing loss are determined in accordance with the 
findings reported at audiometric examinations.  Evaluations 
of hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating 
exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

The report of an August 2003 VA examination reveals a severe 
to profound degree of left ear hearing loss.  On audiometric 
testing, pure tone thresholds, in decibels, were reported for 
the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
20
25
50
90

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear, and of 96 percent in the left ear.

During an October 2005 VA examination, the Veteran reported 
that his hearing had not changed since his last test in 2003.  
On audiometric testing, pure tone thresholds, in decibels, 
were reported for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
20
25
55
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and of 94 percent in the left ear.

In April 2008, the Veteran testified that he had problems of 
hearing loss, talking loudly, and not socializing due to his 
hearing loss.  

During a May 2008 VA examination, the Veteran reported 
difficulty hearing in backgrounds of noise or in crowds.  He 
also reported difficulty hearing the television.  Again, a 
moderately sloping to profound sensorineural hearing loss was 
noted for the left ear.  On audiometric testing, pure tone 
thresholds, in decibels, were reported for the left ear as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
15
30
55
95

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear, and of 92 percent in the left ear.

In this case, the record does not reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86 in the left ear.

The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of Level 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 
38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including hearing impairment in both ears, 
provided the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct. 

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  

With respect to the nonservice-connected right ear hearing 
impairment, each of the audiometric evaluations in August 
2003, October 2005, and May 2008 indicates that the Veteran 
has a right ear hearing disability as defined by 38 C.F.R. 
§ 3.385; however, there is no indication that the service-
connected left ear hearing loss independently meets the 
criteria for a compensable 10 percent disability rating.  To 
do so, the Veteran must have Level X hearing acuity in the 
left ear.  See Table VII.  Hence, special consideration for 
compensation as a paired organ under 38 C.F.R. § 4.85(f) is 
not applicable.

Accordingly, the right ear is assigned a Roman numeral 
designation for hearing impairment of Level I.

Applying the standard method for evaluating hearing loss to 
the results of the August 2003 audiometric evaluation, the 
Veteran has Level I hearing acuity in the right ear, and 
Level I hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Likewise, applying the standard method for evaluating hearing 
loss to the results of the October 2005 and May 2008 
audiometric evaluations, the Veteran has Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Tables VI and VII.  These findings also warrant a zero 
percent (noncompensable) evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Thus, there is no basis to assign a 
compensable rating for any period during the time frame 
subject to appellate review.  The Veteran also did not 
exhibit an exceptional pattern of hearing loss and the 
provisions of 38 C.F.R. § 4.86 are not applicable.  

The Board has considered the Veteran's statements as to the 
difficulties he experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

There is no showing that the Veteran's service-connected 
hearing loss has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

Therefore, in the absence of evidence of any of the factors 
outlined above, the criteria for referral for consideration 
of an extraschedular rating have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Thus, the weight of the evidence is against the grant of an 
increased compensable disability rating for the Veteran's 
service-connected hearing loss of the left ear.  


ORDER

An increased compensable evaluation for hearing loss of the 
left ear is denied.


REMAND

Hepatitis C

VA treatment records, dated in June 2002, include an 
assessment of chronic hepatitis C.  Reported risk factors at 
that time included intravenous drug use in the mid-1980's and 
blood transfusion as an infant.  Records indicate that the 
Veteran had severe hyperbilirubinemia at birth.

The Veteran contends that his hepatitis C had its onset in 
service.  However, he is only competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Specifically, the Veteran has more recently reported that he 
was at Fort Sill in June 1976 for basic and advanced 
training, and that he was in line with hundreds of others for 
inoculation with a jet injector.  The Veteran reported that 
he was told not to tighten muscles or to move, as the 
injector could cut skin.  The Veteran reported that some 
persons were cut and bleeding, and that the injector was 
neither cleaned nor changed between shots.  Moreover, the 
Veteran reported that his drill sergeant required his whole 
battery in the field to dry shave with the same razor.

The Veteran also stated that he had no "history" of 
intravenous drug use.  He reported there had been only one 
occasion in which he used a new needle, and that his method 
of choice was smoking from a piece of aluminum.  He 
reportedly has been "clean" since 1986.  While a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Under these circumstances, the Board finds that an 
examination is needed to obtain an informed medical opinion 
as to the likely etiology of the Veteran's current hepatitis 
C, to include whether the initial onset occurred during 
service or if the disease is otherwise related to his active 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of hepatitis C and the likely 
etiology of the disease.  The claims file 
must be made available to the examiner 
for review.  

The examiner is requested to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service mass jet injector or dry shave as 
reported by the Veteran, or other 
incident in service.  If other causes are 
more likely, those should be noted.  The 
examiner should provide a rationale for 
the opinions expressed.

2.  When the development requested has 
been completed, the Veteran's remaining 
claim should be readjudicated.  If the 
claim remains denied, provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.  

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


